 

Exhibit 10.4

AUXILIUM PHARMACEUTICALS, INC.

2004 EQUITY COMPENSATION PLAN, AS AMENDED

NONQUALIFIED STOCK OPTION AGREEMENT

Auxilium Pharmaceuticals, Inc. (the “Company”) has granted you an option to
purchase shares of common stock of the Company under the Auxilium
Pharmaceuticals, Inc. 2004 Equity Compensation Plan, as amended (the “Plan”).
The terms of the grant are set forth in the Nonqualified Stock Option Grant (the
“Grant”) provided to you. The following provides a summary of the key terms of
the Grant; however, you should read the entire Grant, along with the terms of
the Plan, to fully understand the Grant.

SUMMARY OF NONQUALIFIED STOCK OPTION GRANT

 

Grantee:    [                    ] Date of Grant:    [                    ]
Total Number of Shares Granted:    [                    ] Exercise Price Per
Share:    [                    ] Exercisability Schedule*:    On the date of the
annual meeting of the Company’s stockholders next following the Date of Grant
Term/Expiration Date**:    [ ten years after grant date ]

 

* The Grantee must be employed by, or providing service to, the Employer (as
defined in the Plan) on the applicable date for the option to become exercisable
on such date.

** Unless terminated earlier in accordance with the terms of the Grant and the
Plan.

 

- 1 -



--------------------------------------------------------------------------------

 

AUXILIUM PHARMACEUTICALS, INC.

2004 EQUITY COMPENSATION PLAN, AS AMENDED

NONQUALIFIED STOCK OPTION GRANT

This STOCK OPTION GRANT, dated as of [ date ] (the “Date of Grant”), is
delivered by Auxilium Pharmaceuticals, Inc. (the “Company”) to [ director ] (the
“Grantee”).

RECITALS

A. The Auxilium Pharmaceuticals, Inc. 2004 Equity Compensation Plan, as amended
(the “Plan”), provides for the grant of options to purchase shares of common
stock of the Company.

B. The Board of Directors (the “Directors”) of the Company has decided to make a
stock option grant as an inducement for the Grantee to promote the best
interests of the Company and its stockholders. The Grantee may receive a copy of
the Plan by contacting the Human Resources Department at Auxilium
Pharmaceuticals, Inc.

NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:

1. Grant of Option. Subject to the terms and conditions set forth in this
Agreement and in the Plan, the Company hereby grants to the Grantee a
nonqualified stock option (the “Option”) to purchase [ # of shares ] shares of
common stock of the Company (“Shares”) at an exercise price of $[ share price at
close of business day ] per Share. The Option shall become exercisable according
to Section 2 below.

2. Exercisability of Option. The Option shall become exercisable on the
following dates, if the Grantee is employed by, or providing service to, the
Employer (as defined in the Plan) on the applicable date:

 

Date

   Shares for Which the Option is Exercisable

On the date of the annual meeting of the Company’s stockholders next following
the Date of Grant

   100%

The exercisability of the Option is cumulative, but shall not exceed 100% of the
Shares subject to the Option. If the foregoing schedule would produce fractional
Shares, the number of Shares for which the Option becomes exercisable shall be
rounded down to the nearest whole Share.



--------------------------------------------------------------------------------

 

3. Term of Option.

(a) The Option shall have a term of ten years from the Date of Grant and shall
terminate at the expiration of that period, unless it is terminated at an
earlier date pursuant to the provisions of this Agreement or the Plan.

(b) The Option shall automatically terminate upon the happening of the first of
the following events:

(i)

(1) If the Grantee is not a Qualified Director, the expiration of the 90-day
period after the Grantee ceases to be employed by, or provide service to, the
Employer, if the termination is for any reason other than Disability (as defined
in the Plan), death or Cause (as defined in the Plan); or

(2) If the Grantee is a Qualified Director, the expiration of the term of the
Option, as described in Section 3(a) of this Agreement, if the termination is
for any reason other than Disability (as defined in the Plan), death or Cause
(as defined in the Plan). “Qualified Director” shall mean a director who has
completed 3 or more years of services as a director and is a director in good
standing.

(ii) The expiration of the one-year period after the Grantee ceases to be
employed by, or provide service to, the Employer on account of the Grantee’s
Disability.

(iii) The expiration of the one-year period after the Grantee ceases to be
employed by, or provide service to, the Employer, if the Grantee dies while
employed by, or providing service to, the Employer or within 90 days after the
Grantee ceases to be so employed or provide such services on account of a
termination described in subsection (i) above.

(iv) The date on which the Grantee ceases to be employed by, or provide service
to, the Employer for Cause. In addition, notwithstanding the prior provisions of
this Section 3, if the Grantee engages in conduct that constitutes Cause after
the Grantee’s employment or service terminates, the Option shall immediately
terminate.

Notwithstanding the foregoing, in no event may the Option be exercised after the
date that is immediately before the tenth anniversary of the Date of Grant. Any
portion of the Option that is not exercisable at the time the Grantee ceases to
be employed by, or provide service to, the Employer shall immediately terminate.

4. Exercise Procedures.

(a) Subject to the provisions of Sections 2 and 3 above, the Grantee may
exercise part or all of the exercisable Option by giving the Company written
notice of intent to exercise in the manner provided in this Agreement,
specifying the number of Shares as to which the Option is to be exercised. At
such time as the Directors shall determine, the Grantee shall pay the exercise
price (i) in cash, (ii) with the approval of the Directors, by delivering
Shares, which shall be valued at their Fair Market Value (as defined in the
Plan) on the date of delivery, or by attestation (on a form prescribed by the
Directors) to ownership of Shares having a Fair Market



--------------------------------------------------------------------------------

Value on the date of exercise equal to the exercise price, (iii) by payment
through a broker in accordance with procedures permitted by Regulation T of the
Federal Reserve Board, or (iv) by such other method as the Directors may
approve, to the extent permitted by applicable law. The Directors may impose
from time to time such limitations as it deems appropriate on the use of Shares
to exercise the Option.

(b) The obligation of the Company to deliver Shares upon exercise of the Option
shall be subject to all applicable laws, rules, and regulations and such
approvals by governmental agencies as may be deemed appropriate by the
Directors, including such actions as Company counsel shall deem necessary or
appropriate to comply with relevant securities laws and regulations. The Company
may require that the Grantee (or other person exercising the Option after the
Grantee’s death) represent that the Grantee is purchasing Shares for the
Grantee’s own account and not with a view to or for sale in connection with any
distribution of the Shares, or such other representation as the Directors deems
appropriate.

(c) All obligations of the Company under this Agreement shall be subject to the
rights of the Company as set forth in the Plan to withhold amounts required to
be withheld for any taxes, if applicable. Subject to Directors approval, the
Grantee may elect to satisfy any tax withholding obligation of the Employer with
respect to the Option by having Shares withheld up to an amount that does not
exceed the minimum applicable withholding tax rate for federal (including FICA),
state and local tax liabilities.

5. Change of Control. In the event a Change of Control occurs, as defined in the
Plan, while the Grantee is employed by, or providing service to, the Employer,
the Option shall automatically accelerate and become fully vested and
exercisable as of the date of the Change of Control.

6. Restrictions on Exercise. Except as the Directors may otherwise permit
pursuant to the Plan, only the Grantee may exercise the Option during the
Grantee’s lifetime and, after the Grantee’s death, the Option shall be
exercisable (subject to the limitations specified in the Plan) solely by the
legal representatives of the Grantee, or by the person who acquires the right to
exercise the Option by will or by the laws of descent and distribution, to the
extent that the Option is exercisable pursuant to this Agreement.

7. Grant Subject to Plan Provisions. This grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan. The grant and exercise of the
Option are subject to interpretations, regulations and determinations concerning
the Plan established from time to time by the Directors in accordance with the
provisions of the Plan, including, but not limited to, provisions pertaining to
(a) rights and obligations with respect to withholding taxes, (b) the
registration, qualification or listing of the Shares, (c) changes in
capitalization of the Company and (d) other requirements of applicable law. The
Directors shall have the authority to interpret and construe the Option pursuant
to the terms of the Plan, and its decisions shall be conclusive as to any
questions arising hereunder.

8. No Employment or Other Rights. The grant of the Option shall not confer upon
the Grantee any right to be retained by or in the employ or service of the
Employer and shall not interfere in any way with the right of the Employer to
terminate the Grantee’s employment or service at any time. The right of the
Employer to terminate at will the Grantee’s employment or service at any time
for any reason is specifically reserved.



--------------------------------------------------------------------------------

 

9. No Stockholder Rights. Neither the Grantee, nor any person entitled to
exercise the Grantee’s rights in the event of the Grantee’s death, shall have
any of the rights and privileges of a stockholder with respect to the Shares
subject to the Option, until certificates for Shares have been issued upon the
exercise of the Option.

10. Assignment and Transfers. Except as the Directors may otherwise permit
pursuant to the Plan, the rights and interests of the Grantee under this
Agreement may not be sold, assigned, encumbered or otherwise transferred except,
in the event of the death of the Grantee, by will or by the laws of descent and
distribution. In the event of any attempt by the Grantee to alienate, assign,
pledge, hypothecate, or otherwise dispose of the Option or any right hereunder,
except as provided for in this Agreement, or in the event of the levy or any
attachment, execution or similar process upon the rights or interests hereby
conferred, the Company may terminate the Option by notice to the Grantee, and
the Option and all rights hereunder shall thereupon become null and void. The
rights and protections of the Company hereunder shall extend to any successors
or assigns of the Company and to the Company’s parents, subsidiaries, and
affiliates. This Agreement may be assigned by the Company without the Grantee’s
consent.

Notwithstanding the foregoing, the Grantee may upon the completion and delivery
to the General Counsel of the Company of the attached Nonqualified Stock Option
Transfer Form and Agreement of Assignee and the consent of the Committee,
transfer the Option to certain family members (as defined below) or a trust in
which the Grantee’s family members have more than 50% of the beneficial
interests, a foundation in which the Grantee or the Grantee’s family members
control the management of assets, or any other entity in which the Grantee or
the Grantee’s family members own more than 50% of the voting interests; provided
that any such transfer shall be subject to such terms as the Committee may
determine and provided, further, that the Grantee receives no consideration for
the transfer of an Option and the transferred Option shall continue to be
subject to the same terms and conditions as were applicable to the Option
immediately before the transfer. For this purpose, “family member” includes any
child, stepchild, grandchild, parent, stepparent, grandparent, spouse, former
spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law or sister-in-law, including adoptive
relationships, and any person sharing a household with the Grantee (other than a
tenant or employee).

11. Applicable Law. The validity, construction, interpretation and effect of
this instrument shall be governed by and construed in accordance with the laws
of the State of Delaware without giving effect to the conflicts of laws
provisions thereof.

12. Notice. Any notice to the Company provided for in this instrument shall be
addressed to the Company in care of the President at the corporate headquarters
of the Company, and any notice to the Grantee shall be addressed to such Grantee
at the current address shown on the payroll of the Employer, or to such other
address as the Grantee may designate to the Employer in writing. Any notice
shall be delivered by hand, sent by telecopy or enclosed in a properly sealed
envelope addressed as stated above, registered and deposited, postage prepaid,
in a post office regularly maintained by the United States Postal Service.



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute and attest this Agreement, and the Grantee has executed this Agreement,
effective as of the Date of Grant.

 

AUXILIUM PHARMACEUTICALS, INC.

By:

 

 

I hereby accept the Option described in this Agreement, and I agree to be bound
by the terms of the Plan and this Agreement. I hereby further agree that all of
the decisions and determinations of the Directors shall be final and binding.

 

Grantee:  

 

 

[ director ]

 

Date of Option: [ date ]

 

Option Amount: [ # of shares ]

 

Option Price: $[ at close of day ]

Date:  

 



--------------------------------------------------------------------------------

 

AUXILIUM PHARMACEUTICALS, INC.

OPTION EXERCISE FORM

I                                         , hereby exercise my option to
purchase                      shares of Common Stock of Auxilium
Pharmaceuticals, Inc. (the “Company”) at an exercise price of $[ price at close
of day ] per share, dated [ date ], pursuant to the 2004 Equity Compensation
Plan of the Company. I acknowledge that the date I sign this form below will be
used as the exercise date for determining the income tax consequences of this
exercise.

 

 

Print Name

 

Signature

 

Date



--------------------------------------------------------------------------------

 

AUXILIUM PHARMACEUTICALS, INC.

NONQUALIFIED STOCK OPTION TRANSFER FORM

FOR VALUE RECEIVED, and intending to be legally bound, I                     
(“Assignor”) hereby assign and transfer unto                      (“Assignee”)
the nonqualified stock options to purchase shares of common stock of Auxilium
Pharmaceuticals, Inc. (the “Company”) described on the attached Schedule A (the
“Options”). In connection with this transfer:

1. I hereby direct the Corporate Secretary of the Company to transfer the
Options on the books of the Company to the Assignee.

2. I hereby certify that the Assignee is a family member (as defined below) of
mine or a trust in which my family members have more than 50% of the beneficial
interests, a foundation in which I or my family members control the management
of assets, or any other entity in which I or my family members own more than 50%
of the voting interests. For this purpose, “family member” includes any child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, former spouse,
sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law or sister-in-law, including adoptive
relationships, and any person sharing my household (other than a tenant or
employee).

3. I hereby certify that I am transferring the Options to the Assignee pursuant
to a domestic relations order or as a bona fide gift and that I am not receiving
any consideration from, or on behalf of, Assignee in connection with such
transfer.

4. I hereby acknowledge that the exercise of the Options by the Assignee will
result in taxable income to me. I hereby agree that when any Option is
exercised, I will make arrangements satisfactory to the Company for the
satisfaction of all applicable federal, state, local or foreign withholding tax
obligations that arise by reason of the exercise of the Option, and the Company
shall not be required to effect any exercise of the Options until such
obligations are satisfied. [Without limiting the foregoing, I hereby authorize
the Company to withhold from my wages or other compensation any and all amounts
necessary to satisfy federal, state, local or foreign withholding tax
obligations that arise by reason of the exercise of the Options, without prior
notice to me.]

5. I hereby acknowledge that I am responsible for compliance with the Company’s
Insider Trading Policy and applicable laws (including without limitation,
insider trading laws, tax laws, Rule 144 of the Securities Act of 1933 and
Section 16 of the Exchange Act of 1934) in connection with this transfer of
Options to the Assignee, the Assignee’s exercise of the Options and any
transaction by the Assignee in Company securities, and that the failure to
comply with such policy or laws may subject me and/or the Assignee to
liabilities, penalties, sanctions and disciplinary action. I hereby further
acknowledge that (i) I am familiar with such laws, (ii) I have been advised by
the Company to consult with my legal, tax and financial advisors with respect to
such matters and (iii) neither the Company nor any of its agents or
representatives has provided any legal, tax or financial advice to me with
respect to such matters.

 

Dated:  

 

   

 

      Signature of Assignor



--------------------------------------------------------------------------------

 

AGREEMENT OF ASSIGNEE

I,                                         , intending to be legally bound,
hereby acknowledge, certify and agree as follows:

1. I accept the transfer of the options to purchase stock of Auxilium
Pharmaceuticals, Inc. (the “Company”) listed on the attached Schedule A (the
“Options”) from                      (the “Assignor”).

2. I have received and reviewed copies of the nonqualified stock option grant
agreements for the Options, the Auxilium Pharmaceuticals, Inc. 2004 Equity
Compensation Plan, as amended (the “Plan”), and the Prospectus, dated
                     relating to the Plan.

3. I accept the Options and agree to be bound by the terms and conditions of the
nonqualified stock option grant agreements, the Plan, and this Agreement of
Assignee.

4. I acknowledge that the Options shall continue to be subject to the same terms
and conditions as were applicable to the Options immediately before the
transfer, including without limitation, the termination of the Options without
prior notice to me upon the Assignor ceasing to be employed by, or provide
services to, the Company as set forth in the nonqualified stock option grant
agreements and the Plan.

5. I certify that the transfer of the Options by Assignor to me is pursuant to a
domestic relations order or a bona fide gift and that I have not given any
consideration to, or for the benefit of, Assignor in connection with such
transfer.

6. I agree that the Company shall not be required to effect any exercise of the
Options unless and until all applicable federal, state, local and foreign
withholding tax obligations that arise by reason of an exercise of the Options
are satisfied by the Assignor to the Company’s satisfaction.

7. I agree that none of the Options or any interests therein shall be
transferred by me to any person or entity without the prior written consent of
the Plan administrative committee in accordance with the terms of the Plan. I
understand that any attempt to transfer any of the Options or any interests
therein without compliance with the terms and conditions of the nonqualified
stock option grant agreements, the Plan, and the terms hereof will result in
such attempted transfer being null and void, and the Company will not honor any
such attempted transfer.

8. I acknowledge that the exercise of the Options and any transaction by me in
Company securities must comply with the Company’s Insider Trading Policy as in
effect at the time of such exercise or transaction, which will require, among
other things, the Assignor to obtain pre-clearance of such exercise or
transaction in accordance with the terms and provisions of such policy. I have
received and reviewed a copy of the Company’s Insider Trading Policy as in
effect on the data hereof.

9. I hereby acknowledge that I am responsible for compliance with applicable
laws (including without limitation, insider trading laws, tax laws, Rule 144 of
the Securities Act of 1933 and Section 16 of the Exchange Act of 1934) in
connection with this transfer of the Options, the exercise of the Options and
any transaction by me in Company securities, and that the failure to comply with
such laws may subject me and/or the Assignor to liabilities, penalties,
sanctions and disciplinary action. I hereby further acknowledge that (i) I am
familiar with such laws, (ii) I have been advised by the Company to consult with
my legal, tax and financial advisors with respect to such matters and
(iii) neither the Company nor any of its agents or representatives has provided
any legal, tax or financial advice to me with respect to such matters.



--------------------------------------------------------------------------------

 

10. I acknowledge that the Options may be exercised by me only if, at the time
of exercise, I am a family member (as defined below) of the Assignor or a trust
in which the Assignor’s family members have more than 50% of the beneficial
interests, a foundation in which the Assignor or its family members control the
management of assets, or any other entity in which the Assignor or its family
members own more than 50% of the voting interests. For this purpose, “family
member” includes any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law or sister-in-law,
including adoptive relationships, and any person sharing my household (other
than a tenant or employee). I agree to provide the Company with such
documentation and certifications as it shall request from time to time to
evidence the same.

 

Dated:  

 

   

 

      Signature of Assignee



--------------------------------------------------------------------------------

 

CONSENT OF COMMITTEE

The Compensation Committee hereby consents to the foregoing assignment of the
Options.

 

      Compensation Committee Dated:  

 

    By:  

 



--------------------------------------------------------------------------------

 

SCHEDULE A

NONQUALIFIED STOCK OPTIONS TO BE TRANSFERRED

 

Date of Grant

  

Shares

  

Option Price

                 

 

- 12 -